Title: [Remarks and Occurences in December 1770]
From: Washington, George
To: 

 


Saturday 1st. Reachd home being absent from it Nine weeks and one day.
 


11th. Agreed with Christr. Shade to drive my Waggon by the year for the doing of which I am to find him in Bed, Board, & Washing, and to pay him Eighteen pounds a year.


   
   Shade was employed by GW as his wagoner until the end of 1774 (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 331; General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 39).



 


19. Finishd digging & levelling the Mill Race from Piney Branch.


   
   The Piney Branch dam had also been completed, and water could now be diverted from the branch into the race.



 


22. Began to Grind Sand in my Mill the Water being let in upon the Fore Bay.


   
   Dry sand was being ground between the new millstones “to smooth down the sharp points” on their faces. When the faces were fully finished and fitted together, they would be furrowed and dressed for grinding grain (craik [1]David Craik. The Practical American Millwright and Miller: Comprising the Elementary Principles of Mechanics, Mechanism, and Motive Power, Hydraulics, and Hydraulic Motors, Mill Dams, Saw-Mills, Grist-Mills, the Oat-Meal Mill, the Barley Mill, Wool Carding and Cloth Fulling and Dressing, Windmills, Steam Power, etc. Philadelphia, 1870., 298–99). The forebay was a deep reservoir at the end of the millrace, from which water was taken to run the waterwheel.



 


27. Shut up Singer after She had been first lined by one or two Cur Dogs. Jowler being put in with her lind her several times; and his Puppies if to be distinguished saved.
 


29. Truelove another Hound Bitch Shut up with Ringwood & by him alone lined.
